DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The rejections and objections presented in the Non-Final Office Action dated 1/22/21 are withdrawn based on the amendment and remarks filed on 4/20/21.
Additionally, the prior art does not teach an electric drive system for a vehicle or a method for determining failures in an electric drive system comprising a motor, a position sensor for detecting the motor position, a plurality of sensors for detecting the current and voltage supplied to the motor by an inverter in combination with a controller which includes a model of the motor for estimating a motor torque using a DC power value and a motor speed value, calculating a motor torque based on the sensed current and a magnetic flux of the motor, generating a first status signal reflective of the condition of the electric drive system based on a difference between the estimated torque and the calculated torque, generating a second status signal reflective of the condition of any of the sensors and the motor based on the first status signal being less than or equal than a threshold value, and determining if any of sensors or the motor is faulty based on the combination of the first status signal and the second status signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Drawings
The drawings were received on 4/20/21.  These drawings are approved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RINA I DUDA/Primary Examiner, Art Unit 2846